IN THE SUPREME COURT OF THE STATE OF DELAWARE

HARRY W. ANDERSON, §
§
Defendant Below- § No. 22, 2015
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 1206018361
Plaintiff Below- §
Appellee. §

Submitted: February 4, 2015
Decided: March 24, 2015

Before STRINE, Chief Justice, VALII-IURA, and VAUGHN, Justices.
O R D E R

This 24th day of March 2015, upon consideration of the appellant’s opening
brief and the State’s motion to afﬁrm, it appears to the Court that:

(1) The appellant, Harry Anderson, ﬁled this appeal from a Superior
Court order denying his motion for correction of sentence. The State has ﬁled a
motion to afﬁrm the judgment below on the ground that it is manifest on the face
of Anderson’s opening brief that his appeal is without merit. We agree and afﬁrm.

(2) On January 24, 2013, Anderson pled guilty to two counts of Burglary
in the Third Degree. In exchange for his plea, the State dismissed several other
criminal charges. The State also agreed to seek habitual offender sentencing on

only one of Anderson’s convictions and to recommend a sentence of no more than

six years on that conviction. On March 5, 2013, the State ﬁled a motion to declare
Anderson a habitual offender, which the Superior C0urt granted. On September
20, 2013, the Superior Court sentenced Anderson as a habitual offender on the ﬁrst
count of burglary to six years at Level V incarceration. On the second count, the
Superior Court sentenced Anderson to three years at Level V incarceration to be
suspended entirely for eighteen months at Level III probation. This Court afﬁrmed
on direct appeal.I

(3) On December 19, 2013, while his direct appeal was still pending,
Anderson ﬁled a motion for reduction of sentence. On August 8, 2014, Anderson
ﬁled a motion for correction of sentence. The Superior Court denied both motions
on September 8, 2014. Anderson did not appeal. On August 19, 2014, Anderson
ﬁled his second motion for correction of sentence, which the Superior Court denied
on September 8, 2014. Again, Anderson did not appeal. On September 22, 2014,
Anderson ﬁled a document entitled “Motion for Extraordinary Circumstances,”
seeking correction or modiﬁcation of his sentence. The Superior Court denied that
motion on December 23, 2014. This appeal followed.

(4) In his opening brief on appeal, Anderson argues that the Superior
Court erred in refusing to correct his sentence because his six-year sentence for

Burglary in the Third Degree, a nonviolent felony, exceeded the statutorily

1 Anderson v. State, 2014 WL 351 1717 (Del. July 14, 2014).

10

authorized limits. Anderson appears to argue that the Superior Court was
authorized to sentence him as a habitual offender for Burglary in the Third Degree,
a nonviolent felony, to no more than nine months at Level V incarceration.

(S) Anderson is incorrect. Under the habitual offender statute, 11 Del. C.
§ 4214(a), the Superior Court, in its discretion, was authorized to sentence
Anderson to a term of up to life in prison. Anderson’s argument to the contrary is
based on a misreading of the statute.2 This Court previously held that Anderson’s
guilty plea was knowing and voluntary, that Anderson agreed to be sentenced as a
habitual offender, and that Anderson agreed to the State’s sentence

3 The Superior Court

recommendation of six years at Level V incarceration.
imposed the recommended sentence, which was well within the authorized limits.
There is nothing illegal about Anderson’s sentence"

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

*7

\.

Justice

2 Foster v. State, 2012 WL 11619 (Del. Jan. 3, 2012).
3 Anderson v. State, 2014 WL 351 1717 (Del. July 14, 2014).
4 Hall v. State, 2010 WL 4156348 (Del. Oct. 21, 201 O).